Case 2:20-cv-09091-PA-AS Document 63-22 Filed 08/23/21 Page 1 of 8 Page ID #:3235




                  EXHIBIT 28




                                                                                 259
                                                                De Lilly Decl. Ex. 28
        Case
8/18/2021         2:20-cv-09091-PA-AS       Document
                                Powerful Plant-Based       63-22
                                                     Face Wash       Filed| 08/23/21
                                                               Gel Cleanser               Page
                                                                            Remove Dirt, Oil, Sweat 2  of 8 Natural
                                                                                                    – Thrive  Page     ID #:3236
                                                                                                                    Care




                         Our Products                      Regenerative Mission      Superplant Skincare
                     Our Skin Health Philosophy                    Ingredients      Blog       Connect with Us




https://thrivecare.co/collections/all/products/face-wash
                                                                                                                        2601/7
                                                                                                       De Lilly Decl. Ex. 28
        Case
8/18/2021         2:20-cv-09091-PA-AS       Document
                                Powerful Plant-Based       63-22
                                                     Face Wash       Filed| 08/23/21
                                                               Gel Cleanser               Page
                                                                            Remove Dirt, Oil, Sweat 3  of 8 Natural
                                                                                                    – Thrive  Page     ID #:3237
                                                                                                                    Care




https://thrivecare.co/collections/all/products/face-wash
                                                                                                                        2612/7
                                                                                                       De Lilly Decl. Ex. 28
        Case
8/18/2021         2:20-cv-09091-PA-AS       Document
                                Powerful Plant-Based       63-22
                                                     Face Wash       Filed| 08/23/21
                                                               Gel Cleanser               Page
                                                                            Remove Dirt, Oil, Sweat 4  of 8 Natural
                                                                                                    – Thrive  Page     ID #:3238
                                                                                                                    Care




            FACE WASH - 3.38FL.OZ.
            (100ML)
            159 reviews
            $ 11.01


                   One-time purchase: $ 12.95


                   Subscribe & Save (15%): $ 11.01

                   Deliver every                1 Month



                                           ADD TO CART




            Gel-based facial wash deep cleanses removing dirt, SPF, oil, and sweat from
            the face while leaving your skin feeling smooth and fresh. Our truly natural
            formula avoids drying the skin and keeps you looking vibrant throughout the
            day.
https://thrivecare.co/collections/all/products/face-wash
                                                                                                                        2623/7
                                                                                                       De Lilly Decl. Ex. 28
        Case
8/18/2021         2:20-cv-09091-PA-AS       Document
                                Powerful Plant-Based       63-22
                                                     Face Wash       Filed| 08/23/21
                                                               Gel Cleanser               Page
                                                                            Remove Dirt, Oil, Sweat 5  of 8 Natural
                                                                                                    – Thrive  Page     ID #:3239
                                                                                                                    Care

            3.38 Fl. Oz.

            What It Does                  Why It Is Better          How To Use       Ingredients

            Our Regenerative Mission


            Gel-based wash delivers a gentle, thorough clean.

            Cleans without redness or irritation.

            Refreshing fragrance from natural essential oils.


                    SHARE                 TWEET            PIN IT




                  CUSTOMER REVIEWS

                  Based on 159 reviews Write a review
                  My favorite Thrive product
                  Alex on Jan 29, 2021
                  I've been using Thrive for the better part of a decade now, and this is
                  the product that keeps me loyal. Smells like a cocktail, feels like fresh
                  air, and is a truly effective cleanser. My nose is kind of porous, so in the
                  shower I leave my Thrive face wash on my nose for a few minutes while
                  I shampoo my hair, and that completely takes care of it. I don't have to
                  use a scrub or anything.

                  Not a bad price point either.
                  Report as Inappropriate
                  MORE GRIT, WHICH IS GOOD
                  Jmagoo on Jul 10, 0018
                  Husband was using Nivia. He said he like this product better. According
                  to him. it has more grit.
                  Report as Inappropriate
                  1 2 3 … 80 Next »

https://thrivecare.co/collections/all/products/face-wash
                                                                                                                        2634/7
                                                                                                       De Lilly Decl. Ex. 28
        Case
8/18/2021         2:20-cv-09091-PA-AS       Document
                                Powerful Plant-Based       63-22
                                                     Face Wash       Filed| 08/23/21
                                                               Gel Cleanser               Page
                                                                            Remove Dirt, Oil, Sweat 6  of 8 Natural
                                                                                                    – Thrive  Page     ID #:3240
                                                                                                                    Care




                                                    YOU MAY ALS O LIKE




            Face Balm - 2fl.oz.(60ml)
            $ 15.95




            Daily Defense Sunscreen Balm (Mineral SPF 30)
            $ 24.95




https://thrivecare.co/collections/all/products/face-wash
                                                                                                                        2645/7
                                                                                                       De Lilly Decl. Ex. 28
        Case
8/18/2021         2:20-cv-09091-PA-AS       Document
                                Powerful Plant-Based       63-22
                                                     Face Wash       Filed| 08/23/21
                                                               Gel Cleanser               Page
                                                                            Remove Dirt, Oil, Sweat 7  of 8 Natural
                                                                                                    – Thrive  Page     ID #:3241
                                                                                                                    Care




            VIP Kit: Look Better & Live Healthier
            $ 54.95




            Sensitive Skin Face Balm - Stress Defense - 2 fl. oz. (60ml)
            $ 16.95




                                                           BACK TO PRODUCTS




            THRIVE SKINCARE


            Home


            Products


            Skin Health
https://thrivecare.co/collections/all/products/face-wash
                                                                                                                        2656/7
                                                                                                       De Lilly Decl. Ex. 28
        Case
8/18/2021         2:20-cv-09091-PA-AS       Document
                                Powerful Plant-Based       63-22
                                                     Face Wash       Filed| 08/23/21
                                                               Gel Cleanser               Page
                                                                            Remove Dirt, Oil, Sweat 8  of 8 Natural
                                                                                                    – Thrive  Page     ID #:3242
                                                                                                                    Care



            Blog


            Contact Us


            FAQs




            EMPOWER YOUR SKIN + REGENERATE THE PLANET




            SIGN UP TO GET THE LATEST ON SALES, NEW RELEASES, AND MORE.

                Email address                                                                          SUBSCRIBE




            © 2021, Thrive Natural Care Powered by Shopify




https://thrivecare.co/collections/all/products/face-wash
                                                                                                                        2667/7
                                                                                                       De Lilly Decl. Ex. 28
